Citation Nr: 1019628	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  05-34 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for aneurysm of the 
large artery.

2.  Entitlement to service connection for hepatitis C.  

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
paranoid schizophrenia.  

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
tuberculosis.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to April 
1969 and from April 1980 to June 1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the claims for service connection 
for aneurysm of the large artery and hepatitis C and declined 
to reopen the claims for service connection for paranoid 
schizophrenia and tuberculosis.  The RO in New Orleans, 
Louisiana, currently has jurisdiction of the claims.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the Veteran's claims at this time would be 
premature.  In an April 2010 VA Form 21-4138 that was 
received at the Board in May 2010, the Veteran requested a VA 
hearing at the Waco RO with his service representative.  
Therefore, to ensure full compliance with due process 
requirements, a remand is required to schedule the Veteran 
for a Board hearing.  Please note that it appears the 
Veteran's address has changed.  See April 2010 VA Form 21-
4138.  



Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the 
Waco, Texas RO before a Veterans Law 
Judge, in accordance with applicable law.  
In notifying the Veteran of his hearing, 
please note that it appears that his 
address has changed and he now resides in 
Texas.  See April 8, 2010 VA Form 21-
4138.  A copy of the notice scheduling 
the hearing should be placed in the 
claims folder.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 

